UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4970
KEVIN LOWELL BRITT, a/k/a Kevin
Powell, a/k/a KP,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                  Robert E. Payne, District Judge.
                           (CR-02-130)

                      Submitted: April 30, 2003

                       Decided: June 11, 2003

        Before KING and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry M. Dash,
Assistant Federal Public Defender, Norfolk, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.
2                       UNITED STATES v. BRITT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   A grand jury charged Kevin Lowell Britt in a superceding indict-
ment with: a drug conspiracy, in violation of 21 U.S.C. § 846 (2000)
(Count 1); distribution of powder cocaine, in violation of 21 U.S.C.
§ 841(a)(1) (2000) (Counts 2 and 3); distribution of five grams or
more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count
4); possession with intent to distribute crack cocaine, in violation of
21 U.S.C. § 841(a)(1) (Count 5); possession with intent to distribute
powder cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count 6); and
possession of a firearm and ammunition by a convicted felon, in vio-
lation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000) (Count 7). Fol-
lowing a jury trial, Britt was acquitted on Counts 1, 2, and 3, and was
convicted on Counts 4, 5, 6, and 7. The district court sentenced him
to 175 months in prison. Britt timely appealed.

   Claiming that police did not properly advise him of his rights in
accordance with Miranda v. Arizona, 384 U.S. 436 (1966), and that
any statements he made were not voluntary because he was under the
influence of drugs and alcohol, Britt contends that the district court
erred by denying his motion to suppress statements he made to the
police. The district court held an evidentiary hearing at which police
officers testified that officers administered Miranda warnings before
questioning Britt, both at his house and at the police station, that he
did not ask for a lawyer, and that, although he seemed nervous and
shaky, he did not appear to be under the influence of drugs or alcohol.
Britt testified that in the hour before he was taken into custody, he
consumed four beers and inhaled about "four needle lines" of cocaine
and smoked two cigarettes laced with crack cocaine. He also claimed
that an officer only partially administered Miranda warnings before
questioning him at his residence, and that he requested a lawyer.
Finding the officers more credible than Britt, the district court denied
the motion to suppress.
                        UNITED STATES v. BRITT                         3
   This court reviews the factual findings underlying a motion to sup-
press for clear error and reviews the legal determinations de novo.
United States v. Photogrammetric Data Servs., Inc., 259 F.3d 229,
237 (4th Cir. 2001), cert. denied, 535 U.S. 926 (2002). The district
court’s decision rested on its credibility determinations based on testi-
mony at the suppression hearing and such credibility determinations
are not subject to appellate review. United States v. Saunders, 886
F.2d 56, 60 (4th Cir. 1989). We find that the district court did not
commit clear error in denying the motion to suppress.

   Britt also argues that the district court erred by denying his motion
for judgment of acquittal on Counts 1 through 3 of the indictment.
Britt points to the fact that the jury acquitted him on these counts as
proof that the district court erred in denying his motion. However, as
Britt was acquitted on these counts, no further relief is available to
him.

  Accordingly, we affirm Britt’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED